DISSENTING OPINION
By BARNES, J.
It is with regret that I find myself unable to concur with my associates in the determination of the above cause. It is always unfortunate when we are unable to bring ourselves in line with the determination of the jury and the trial court. My official association with a hospital in my home city places me in a sympathetic attitude of mind and I fully appreciate their problems and the desirability of being compensated for their worthy administrations.
Under the facts in the instant case it seems to me that §8631. GC is controlling and since the promise was not in writing application of the above section prevents recovery. This is a section which in substance says that no action shall be brought whereby to charge upon a special promise to answer for the debt, default or miscarriage of another unless the agreement upon which such action is brought or some memorandum or note thereof is in writing, signed by the party to be charged.
There is no claim that there is any writing. It is the contention of counsel for the city that it was an original charge against the insurance company and therefore is not controlled by the statute of frauds. The law is well established that where the charge is made against the promisor, the statute of frauds is not a defense. I am unable to find such a situation under the instant case. No charge at any time was made against the insurance company. The charges at all times were made against Mrs. Raxsworthy and presented to her weekly. At page 19 of the record Mr. Ov R.- Shriver testified as follows:
"A. She was in the hospital when I interviewed Mr. Williams.
Q. What did he state?
A. He said their company would pay the bill — the hospital bill.
Q. He said they would hay the bill?
A. Yes.”
The only other evidence I am able to find bearing on the question is in' the answer of Mrs. Raxsworthy at page 9, wherein she testifies;
“He said my expenses would be taken care of and I had nothing to worry about and I shouldn’t be bothered about the matter — the rule was usually to take care of the case — expenses after the patient left the hospital.”
These are claimed statements made by the adjuster of the insurance company and while he denies making the statements as testified., to, yet in considering this very important issue, I am accepting the testimony of Mr. Shriver and Mrs. Raxsworthy as presented by them. Surely the statement made to Mrs. Raxsworthy can not be considered as creating a liability in favor of the. hospital. There was no contractual relation between the insurance company and Mrs. Raxsworthy. She held no policy in their company. They did have a policy indemnifying against loss the individual whom she claimed to be negligent in causing her injuries. The policy insured this individual against loss. She afterwards sought to recover and failed. As a result there was no liability on the part of the inr surance company. So far as the statement is concerned that was made to her, it was a mere nudum pactum.
Now referring, to the claimed statement made to Mr. Shriver, business manager, I can not give it any other construction than that it was a promise to pay the debt of another.
*661The subsequent conduct of Mr. Shrivel’ as manager of the hospital indicates that he continued to consider it Mrs. Raxsworthy’s obligation. Weekly bills were presented to her. No charges were made against the insurance company, nor was any bill presented to them until after Mrs. Raxsworthy failed in her suit. In her suit she sought to recover for hospital and medical services and personal injuries. I think the case of Tille v Finley, 126 Oh St, 578, has some bearing on this case. The second syllabus reads:
“To render a husband ■ liable for necessaries furnished his wife, they must have been furnished on his credit.”
In the case cited, the charges were made against the wife and by reason thereof recovery was denied against the husband. In the. instant case, the charges were against Mrs. Raxsworthy and hence there is an attempt to hold the insurance company liable for the debt of another. Under the statute of frauds this can not be done, since the promise was not in writing.